Exhibit 10.3

Execution Copy

SELLER SUPPORT AGREEMENT

THIS SELLER SUPPORT AGREEMENT (“Agreement”) is entered into as of March 27,
2009, by SunGard Data Systems Inc., a Delaware corporation (“Parent”), in favor
of SunGard AR Financing LLC, a Delaware limited liability company (“SPE”).

RECITALS

A. SPE, as purchaser, has entered into a Receivables Sale Agreement dated as of
the date hereof (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Sale Agreement”), with Parent, as
seller agent, and the persons from time to time party thereto as “Sellers.”
Unless otherwise defined herein, capitalized terms or matters of construction
defined or established in Annex X to the Sale Agreement and Annex X to the
Credit Agreement (as defined in the Sale Agreement) shall be applied herein as
defined or established therein.

B. The Sellers and the Parent are expected to receive substantial direct and
indirect benefits from the transactions contemplated by the Sale Agreement
(which benefits are hereby acknowledged).

C. As an inducement for SPE to enter into the Sale Agreement, Parent has agreed
to guaranty the due and punctual performance by each of the SunGard Entities (as
defined below) of all of the Guaranteed Obligations (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce SPE to make
purchases under the Sale Agreement, Parent hereby agrees as follows:

Section 1. Unconditional Undertaking. Parent hereby unconditionally and
irrevocably undertakes and agrees with and for the benefit of SPE and the
Administrative Agent (for itself and for the benefit of the Lenders) to cause
the due and punctual performance and observance by each Sub-Servicer and each
Seller and their respective successors and assigns (each, a “SunGard Entity”
and, collectively, the “SunGard Entities”) of all of the terms, covenants,
conditions, agreements and undertakings on the part of such SunGard Entity to be
performed or observed under the Sale Agreement or any document delivered by such
SunGard Entity in connection with the Sale Agreement, the Credit Agreement, any
Sub-Servicing Agreement and the Transaction Documents in accordance with the
terms thereof, including the punctual payment when due of all obligations of
such SunGard Entity now or hereafter existing under any of the Sale Agreement,
any document delivered by such SunGard Entity in connection with the Sale
Agreement, the Credit Agreement, any Sub-Servicing Agreement and the Transaction
Documents, whether for indemnification payments, fees, expenses or otherwise
(such terms, covenants, conditions, agreements, undertakings and other
obligations being the “Guaranteed Obligations”); provided, that the foregoing
unconditional undertaking of Parent is not intended to, and shall not,
constitute a guarantee of the collectibility or payment of the Transferred
Receivables. Parent agrees that (i) each of its Subsidiaries that becomes an
“Seller” under the Sale Agreement shall be deemed to be an “Seller” and a
SunGard Entity for purposes of this Agreement and (ii) each of its Subsidiaries
that becomes a “Sub-Servicer” under any Sub-Servicing Agreement shall be deemed
to be a “Sub-Servicer” and a SunGard Entity for purposes of this Agreement. In
the event that any SunGard Entity shall fail in any manner whatsoever to perform
or observe any of its Guaranteed Obligations when the same shall be required to
be performed or observed under the Sale Agreement or any document delivered by
such SunGard Entity in connection



--------------------------------------------------------------------------------

with the Sale Agreement, the Credit Agreement, any Sub-Servicing Agreement or
any other Transaction Document, then Parent will itself duly and punctually
perform or observe, or cause to be duly and punctually performed or observed,
such Guaranteed Obligations, and it shall not be a condition to the accrual of
the obligation of Parent hereunder to perform or observe any Guaranteed
Obligation (or to cause the same to be performed or observed) that SPE or the
Administrative Agent, as applicable, shall have first made any request of or
demand upon or given any notice to Parent or to any SunGard Entity or their
respective successors or assigns, or have instituted any action or proceeding
against Parent or any SunGard Entity or their respective successors or assigns
in respect thereof.

Section 2. Obligation Absolute. Parent undertakes that the Guaranteed
Obligations will be performed or paid strictly in accordance with the terms of
the Sale Agreement and any document delivered by such SunGard Entity in
connection with the Sale Agreement, the Credit Agreement, any Sub-Servicing
Agreement or any other Transaction Document, as applicable, regardless of any
law, regulation or order applicable to SPE now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of SPE or the
Administrative Agent with respect thereto. The obligations of Parent under this
Agreement are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against Parent to enforce this
Agreement, irrespective of whether any action is brought against any SunGard
Entity or whether any SunGard Entity is joined in any such action or actions.
The liability of Parent under this Agreement shall be absolute and unconditional
irrespective of:

(a) any lack of validity or enforceability of the Sale Agreement or any other
agreement or instrument relating thereto, the Credit Agreement, any
Sub-Servicing Agreement or any Transaction Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Sale Agreement or any other agreement or
instrument relating thereto, the Credit Agreement, any Sub-Servicing Agreement
or any Transaction Document including, without limitation, any increase in the
Guaranteed Obligations resulting from additional purchases or contributions of
Receivables or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other assets of
any SunGard Entity or any of its subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any SunGard Entity or any of its subsidiaries;

(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any SunGard Entity; or

(g) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, a guarantor.

 

2



--------------------------------------------------------------------------------

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by SPE upon the insolvency, bankruptcy or
reorganization of any SunGard Entity or otherwise, all as though payment had not
been made.

Section 3. Waivers. Parent hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Agreement and any requirement that SPE protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any SunGard Entity or any other person or entity or
any collateral.

Section 4. Subrogation. Parent agrees not to exercise any rights that it may
acquire by way of subrogation against any SunGard Entity and its property or any
rights of indemnification, contribution and reimbursement from any SunGard
Entity and its property, in each case in connection with this Agreement and any
payments made hereunder, until such time as the Guaranteed Obligations have been
paid and performed in full and the Termination Date has occurred.

Section 5. Separate Identity from SPE. Parent shall itself, and shall ensure
that each of its Affiliates, at all times comply with the covenants and
agreements of the Sellers set forth in Section 4.02(i) of the Sale Agreement as
if Parent were identified therein. Parent is party to no agreements with SPE
other than pursuant to the Transaction Documents.

Section 6. No Proceedings. From and after the Initial Funding Date and until the
date one year plus one day following the Termination Date, the Parent shall not,
directly or indirectly, institute or cause to be instituted against SPE any
proceeding of the type referred to in Sections 8.01(d) and 8.01(e) of the Credit
Agreement.

Section 7. Amendments and Waivers. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by Parent herefrom, shall in any
event be effective unless the same shall be in writing and signed by SPE and the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

Section 8. Addresses for Notices. All notices and other communications hereunder
shall be sent in the manner provided in Section 6.01 of the Sale Agreement,
which provisions are incorporated herein by this reference as though fully set
forth herein.

Section 9. No Waiver; Remedies. No failure on the part of SPE or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 10. Continuing Agreement; Assignments under Sale Agreement. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Termination Date has occurred and the payment and performance
in full of the Guaranteed Obligations and the payment of all other amounts
payable under this Agreement, (b) be binding upon Parent, its successors and
assigns, and (c) inure to the benefit of, and be enforceable by, SPE and its
successors, transferees and assigns (including the Administrative Agent and the
Lenders). Without limiting the generality of the foregoing clause (c), if SPE or
the Administrative Agent assigns all or any of the Transferred Receivables, or
any interest therein, the assignees shall thereupon become vested with all the
benefits in respect thereof granted to SPE and the Administrative Agent herein
or otherwise, including the rights to receive any notices hereunder, to consent
to any waivers, amendments or other modifications of this Agreement, and/or to
be reimbursed for any expenses in enforcing any rights hereunder.

 

3



--------------------------------------------------------------------------------

Section 11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 12. GOVERNING LAW. THIS AGREEMENT AND THE ORIGINATOR OBLIGATIONS ARISING
HEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAWS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent has caused this Agreement to be duly executed and
delivered by its signatory thereunto duly authorized as of the date first above
written.

 

SUNGARD DATA SYSTEMS INC., as Parent By:  

/s/ Karen M. Mullane

Name:  

Karen M. Mullane

Title:  

Vice President, Controller, and Assistant Secretary

Seller Support Agreement